05/16/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0471



                              No. DA 19-0471

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CARESSA JILL HARDY, aka

GLENN LEE DIBLEY,

           Defendant and Appellant.


                                 ORDER

     Upon consideration of Appellant’s motion, and good cause

appearing therefore,

     IT IS HEREBY ORDERED that the Motion to Unseal Confidential

Transcript and Supplement the Record is GRANTED. Exhibits 1 and 2

to the motion shall be placed in the file of this Court for this cause.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                        May 16 2022